Citation Nr: 0502785
Decision Date: 02/04/05	Archive Date: 03/14/05

DOCKET NO. 00-14 507A                       DATE FEB 04 2005

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to service connection for residuals of cold injury, bilateral feet.

2. Entitlement to an increased disability evaluation for service-connected posttraumatic stress disorder, currently rated as 30 percent disabling.

3. Entitlement to an increased disability evaluation for service-connected degenerative joint disease of the left ankle, currently rated as 20 percent disabling.

4. Entitlement to a disability evaluation in excess of 10 percent for service-connected bilateral hearing loss from January 11, 2001 to September 30, 2002.

5. Entitlement to a disability evaluation in excess of 20 percent for service-connected bilateral hearing loss, subsequent to September 30,2002.

REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran-appellant served on active duty from December 1948 to June 1952.

This matter came before the Board of Veterans' Appeals (Board) from a March 1999 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied the veteran's claim of service connection for the residuals of a cold injury, and from a December 2001 decision that denied increased evaluations for the veteran's service-connected post-traumatic stress disorder, degenerative joint disease of the left ankle, and bilateral hearing loss.

In August 2002, the Board denied the claim of service connection for the cold injury residuals, and the veteran appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter the Court). In March 2003, while the case was pending, the VA's Office of General Counsel (OGC) and the veteran's attorney filed a Joint Motion (Motion) requesting that the Court vacate the Board's decision. Thereafter, also in March 2003, the Court granted this Motion, vacated the Board's August 2002 decision, and remanded the case to the Board.

In January 2004, the Board remanded this claim and the other claims listed above (slightly recharacterized since January 2004). In April 2004, the veteran appeared at a travel Board hearing conducted at the RO before the undersigned. The

-2


transcript of that hearing has been associated with the claims file. In the course of the hearing, the veteran submitted additional medical records, and waived initial consideration by the RO of this additional pertinent evidence. The case is ready for appellate review.

The issues of entitlement to service connection for residuals of cold injury, bilateral feet; entitlement to a disability evaluation in excess of 10 percent for service-connected bilateral hearing loss from January 11, 2001 to September 30, 2002; and entitlement to a disability evaluation in excess of 20 percent for service-connected bilateral hearing loss subsequent to September 30, 2002; are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1. All evidence necessary for review of the issues considered on the merits herein on appeal has been obtained, and VA has satisfied the duty to notify the veteran of the law and regulations applicable to the claims considered herein and the evidence necessary to substantiate those claims.

2. The veteran's service-connected post-traumatic stress disorder, which is manifested by sleep disturbance, nightmares, heightened irritability, complaints of nervousness, morning panic anxiety, intrusive memories, mood swings, concentration problems, mild memory loss, emotional numbing, and exaggerated startle response, is not shown to be productive of more than mild to moderate occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3. The veteran's degenerative joint disease of the left ankle with spastic peroneal nerve is manifested by marked limitation of ankle motion with pain on motion, but without weakness, fatigue, lack of endurance, incoordination, malunion of the tibia or fibula, or ankylosis.

- 3 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for post-traumatic stress disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5l03A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2004).

2. The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the left ankle have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321. 4.71a, Diagnostic Codes 5003,5010, 5262, 5270, 5271 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9,2000, during the pendency of the claimant's appeal, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).

This law redefined the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The current standard requires that after the evidence has been assembled, it is VA's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003). In Gilbertv. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (CA VC) stated that "a veteran need only demonstrate that there is an approximate balance of positive and negative

-4



evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has adjudicated the issues considered herein on the substantive merits of the claims. The veteran was given the opportunity to submit evidence and arguments in response.

The Board finds, therefore, that it can consider the substance of the veteran's appeal without prejudice to him. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. The Board will apply the current standard of review in 	evaluating the veteran's. claim below.

The VCAA revises VA's obligations in two significant ways. First, VA has a duty to notify the appellant of any information and evidence necessary to substantiate and complete a claim for VA benefits. See 38 U.S.C.A. §§ 5102,5103 (West 2002). Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). The amendments became effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), which became effective August 29, 2001.

VA specified that except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise apply to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by VA as of that date. 66 Fed. Reg. 45,620.

In its discussion of the scope and applicability of the regulations, VA stated that except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions of this rule merely implement the VCAA and do not provide any rights other than those provided in the

- 5 


VCAA." 66 Fed. Reg. 45,629. VA went on to state that it would apply the new regulations to any claim pending but not decided by VA as of November 9, 2000. ld.

The Board has given consideration to the provisions of the VCAA as they apply to this case, and has determined that they do apply. See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The Board has considered whether the requirements of the VCAA have been fulfilled. First, there is no issue as to the substantial completeness of the application. 38 U.S.C.A. § 5102 (West 2002). The veteran has clearly identified the benefits sought. Further, he referenced the bases for the claims. Second, VA has a duty to notify the veteran and his representative of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).

The veteran has been advised of the type of evidence lacking to demonstrate entitlement to the benefit sought in the December 2001 rating decision, the April 2002 Statement of the Case (SOC), and February 2004 Supplemental Statement of the Case. The RO also provided the veteran with the reasons his claims could not be granted based upon the evidence of record.

In February 2004, the RO provided a letter to the veteran that notified him of the enactment of the VCAA and of the types of evidence required to substantiate his claims for increased evaluations for his service-connected left ankle disability and bilateral hearing loss. The RO advised veteran to identify any evidence not already of record pertaining to the issue currently on appeal. The RO advised appellant that it would obtain such evidence.

It was further noted in the foregoing documents that what was lacking was evidence supporting a finding that increased disability evaluations could be assigned for his service-connected post-traumatic stress disorder and left ankle disorder. VA has no

- 6 


outstanding duty to inform the veteran that any additional information or evidence is needed.

Third, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.CA. § 5103A (West2002); 38 CF.R. § 3.159(c). The RO obtained the veteran's service medical records, VA treatment records and private treatment records as they were identified by him.

There is no indication that there is any other probative evidence available that has not been obtained concerning the issue on appeal. By the foregoing statements  regarding the VCAA, the veteran was clearly advised as to which portion of evidence is to be provided by him and which portion is to be provided by VA. That requirement of VA has been satisfied, and there is no additional evidence that needs to be provided. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is further noted that the veteran has undergone several VA compensation examinations, which included repeated diagnostic testing. Specifically, he underwent VA orthopedic examinations and psychiatric examinations in March 2001 and October 2002. Additional VA examinations are unnecessary since the information and evidence of record contains sufficient competent medical evidence to decide the increased rating claims at issue. Therefore, remand or deferral for the scheduling of another VA examination is not required as to those issues. 38 U.S.CA. § 5103A(c) (West 2002).

The requirements of the VCAA have been substantially met by the RO. Every possible avenue of assistance has been explored, and the veteran has had ample notice of what might be required or helpful to his case. VA has satisfied its duties to inform and assist the appellant in this case. Further development and further expending of VA's resources is not warranted.

Given that the veteran has been fully advised of his rights and responsibilities under the VCAA, that he has had over one year to respond to that VCAA notice, and that neither the appellant nor his representative have given any indication of additional evidence that has not been sought regarding the issue considered herein, the Board

- 7 


has concluded that VA has no outstanding duty to inform the veteran that any additional information or evidence is needed.

VA has satisfied its duties to inform and assist the veteran in this case. Further development and further expending of VA resources is not warranted. The Board finds that there will be no prejudice to the veteran if the Board decides his appeal at this time and the Board will, therefore, proceed to consider the appellant's claim on the merits. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CA VC decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA notice, as required by 38 V.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, the initial AOJ decision was made in December 2001, and the veteran was provided with initial notice of the provisions of the VCAA as it pertained to the claims decided herein in February 2004.

However, the Board finds that any defect with respect to the VCAA notice requirement in this case would have been harmless error fot the reasons specified above.

Because the Board makes the fmal decision on behalf of the Secretary with respect to claims for veterans' benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-AOJ initial adjudication constitutes harmless error, especially since an AOJ determination that is "affirmed" by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration. See 38 C.F.R. § 20.1104. There simply is no "adverse determination," as discussed by the CA VC in Pelegrini, for the appellant to overcome. See Pelegrini, supra.

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to proffer new and material evidence simply because an AOJ decision is appealed to the Board.

- 8 


Rather, it is only after a decision of either the AOJ or the Board becomes final that a claimant has to surmount the reopening hurdle.

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the notice provided to the veteran was not given prior to the December 2001 AOJ adjudication, the notice was provided about one year ago, and the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The claimant has been provided with every opportunity to submit evidence and  argument in support of his claim, and to respond to the VCAA notice. He has submitted evidence or argument since the receipt of the required notice, including that received at his personal hearing before the undersigned. Therefore, notwithstanding Pelegrini, to decide the appeal would not be prejudicial error to the claimant.

The decision in Pelegrini held, in part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)."

This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(I). As the Board has already noted on several occasions, the veteran has already been afforded numerous opportunities to submit additional evidence.

It appears to the Board that the veteran has indeed been notified that he should provide or identify any and all evidence relevant to the claim.

- 9 


In this case, because each of the four content requirements of a VCAA notice has been fully satisfied, the Board concludes that any error in not providing a single notice to the veteran covering all content requirements is harmless error.

The Board finds that VA has done everything reasonably possible to assist the claimant. Adjudication of the claim may proceed, consistent with the VCAA. The record demonstrates that remand for further action in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to assist have been satisfied, the Board turns to an evaluation of the veteran's claim on the merits.

Increased Rating for Post-Traumatic Stress Disorder.

Factual Background

Service connection for post-traumatic stress disorder was granted in an August 1996 rating decision, and assigned a 10 percent disability rating. A July 1999 rating decision increased the disability evaluation for post-traumatic stress disorder to a 30 percent rating. This increase was founded upon VA outpatient treatment records that documented recurrent nightmares and stress during the day, and a February 1999 VA examination report that showed a diagnosis of post-traumatic stress disorder, mild to moderate, based upon what was described as a somewhat deteriorating condition resulting from the veteran not being as active as he had been in the past. The 30 percent rating has been in effect to the present.

The veteran filed the current claim in January 2001. In his variously dated written statements, and at his April 2004 Board hearing, the veteran has claimed that the symptomatology associated with his post-traumatic stress disorder has increased severely. He has stated that although he now takes medication and attends PTSD classes at the VA, his symptoms are still worsening. Specifically, upon filing his claim, he averred that he has depression, suicidal ideation, anger, frustration, nightmares, flashbacks, intrusive thoughts, isolation, and explosive outbursts of anger. More recently, the veteran has stated that he gets no pleasure from life, can't

- 10 


express his emotions, avoids thinking about events, has problems falling asleep, can't concentrate, and has worsening nightmares, panic attacks, moodiness, and memory problems.

A March 2001, VA psychiatric examination report included a review of the relevant medical history. Subjectively, the veteran continued to report nightmares 3 to 4 times weekly, that were said to be quite disturbing with the veteran thrashing and yelling in his sleep. The veteran was said to sleep 5 to 6 hours per night and nap during the day. The veteran reported that he did not like crowds and had occasional intrusive thoughts during the day regarding his Korean War experiences. The  veteran also mentioned heightened irritability. The veterans spouse indicated that this has affected their relationship. The veteran and his spouse were reported to have been married for 48 years; he was reported to have "lots of friends." The veteran retired as a welder in 1996, and had worked for the same company for 25 years. The veteran reported enjoying yard work, watching television, riding a bike and napping. It was noted that he and his spouse go out to eat twice a week and go to church. Upon examination, the veteran was oriented time four. His affect and mood were appropriate. He had fair to poor short-term memory testing. There was no evidence of thought disorder, hallucinations or delusions. The veteran reported that his appetite was okay. There was no evidence of nervousness or fidgety behavior. The veteran denied suicidal or homicidal ideations. He stated he had no problems with depression. He did well on concentration testing, and performed in the normal ranges on abstract thinking and cognitive thinking.

The diagnosis was post-traumatic stress disorder. The Global Assessment of Functioning (GAF) assigned was 55. The examiner stated that the veteran's posttraumatic stress disorder had progressed slightly due to increase irritability, and that the veteran suffered from moderate affects of post-traumatic stress disorder on his relationships, activities of daily living, and quality of life.

In October 2002, the veteran underwent a second VA psychiatric examination in the assessment of his post-traumatic stress disorder. The veteran's medical records were reviewed by the examiner. In the report of the examination, the veteran's traumatic Korean War experiences were detailed. Subjectively, the veteran reported

- 11 


that due to these experiences, his post-traumatic stress disorder symptoms include intrusive memories, flashbacks, nightmares, restless and disturbed sleep, waking up with panic anxiety, mood swings, concentration problems, emotional numbing, a tendency to get irritable and angry easily, an inability to tolerate war reminiscent stimuli, an over sensitivity to environmental sounds and exaggerated startle response.

Upon examination, the veteran was found to be fairly groomed, cooperative, alert, and oriented to time, place and person. His mood was okay, affect blunted, with good concrete thinking and abstract thinking. He had fair recall, and his other faculties of memory were good. The veteran's speech was clear and comprehensible. The veteran denied suicidal, homicidal, paranoid ideations, and hallucinations; he did not appear to respond to imperceptible stimuli. His attention span and concentration were poor, but he had good social judgment, formal judgment, insight, and reliability.

The examiner's impression was that as a result of the veteran's traumatic. experiences in the Korean War, he developed post-traumatic stress disorder symptoms. The examiner noted that these symptoms were more prominent in the initial months after the War, and since then have diminished, although they persist to some degree in a waxing and waning course. The examiner noted that over the years, the veteran had developed subclinical features of depression, suggestive of dysthymic disorder. The examiner opined that notwithstanding his chronic, and for the most part, untreated psychiatric symptoms, the veteran has manifested good adaptive skills in numerous areas such as good occupational history, long stable marriage, successful parenting, and absence of legal problems. The examiner noted that currently the veteran is not psychotic, suicidal, or homicidal. The diagnoses were post-traumatic stress disorder, chronic; and dysthymic disorder. The GAF assigned was 70 currently, and 70 over the previous year.

The claims file contains VA outpatient treatment records that document the treatment of the veteran for various disorders, including post-traumatic stress disorder. It is noted in those records the veteran participates in a bi-weekly PTSD Recovery Program. The veteran was noted to be prescribed Trazadone for his

- 12 


psychiatric symptoms. Upon regular follow-up visits for the renewal of medication, the veteran continued to report nightmares about the Korean War. Post-traumatic stress disorder continued as a diagnosis. In July 2003, the veteran was found to be neatly dressed and groomed. He was cooperative and conversant. There were no suicidal or homicidal ideations. The GAF assigned was 65.

Upon follow-up visit in January 2004, the veteran reported continuing nightmares about the Korean War, and stated that he was nervous when people walked behind him. The veteran was found to be neatly dressed and groomed. He was conversant and appropriate with full and appropriate affect. There were no suicidal or homicidal ideations. The GAF assigned was 60.

Analysis

The veteran is seeking an increased disability rating for his service-connected posttraumatic stress disorder, which is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004). He essentially contends that the post-traumatic stress disorder is more severe than is contemplated by the currently assigned rating.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2004). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2004).

- 13 


As noted above, the veteran's post-traumatic stress disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. Under Diagnostic Code 9411, a 30 percent disability rating is for assignment when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is for assignment for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating can be assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations,
judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating can be assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to

- 14


perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Initially, the Board notes that it is presented with a record on appeal which demonstrates that, in addition to post-traumatic stress disorder, dysthymic disorder has recently been diagnosed. The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board can identify no evidence which indicates that any of the veteran's dysthymic disorder symptoms are not associated with his post-traumatic stress disorder. Therefore, in addressing the proper evaluation of the veteran's posttraumatic stress disorder, the Board will consider all of the veteran's psychiatric symptoms, including his dysthymic disorder symptoms. See Mittleider, supra.

After a review of the relevant medical evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the veteran's claim for a disability rating in excess of 30 percent. The medical record reveals that the veteran experiences symptoms of sleep disturbance brought on primarily by intense nightmares; he has also reported heightened irritability, complaints of nervousness, morning panic anxiety, intrusive memories, mood swings, concentration problems, emotional numbing, and exaggerated startle response. The veteran has reportedly developed subclinical features of depression, a finding for the additional diagnosis of dysthymic disorder.

On the other hand, the veteran has been observed to communicate and interact normally and appropriately, without disturbance of thought process or displays of abnormal behavior. With the exception of a display of poor concentration and attention span upon examination in 2002, the veteran has generally evinced good

- 15 


memory, thought processes, judgment, insight, and reliability. The 2002 VA examiner explained that the veteran's has manifested these good adaptive skills in many areas such as a good occupational history and a successful and stable marriage. Moreover there is no evidence of record showing that the veteran has been hospitalized for his psychiatric illness or that he has undergone any sort of psychotherapy.

Significantly, the veteran's post-traumatic stress disorder has been characterized as mild to moderate, with GAF scores of 55 in 2001, 70 in 2002, 65 in 2003, and 60 in 2004. According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (hereinafter "DSM-IV'), a GAF of 61-70 indicates "[s]ome mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within household), but generally functioning pretty well, has some meaningful interpersonal relationships." Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM- IV, for rating purposes].

The objective evidence discloses that while the veteran's affect has been described as being from appropriate to blunted. It has not been shown to be flattened. His speech has been described as clear and comprehensible. It has never been shown to be circumstantial, circumlocutory, or stereotype. The veteran has reported waking up with panic anxiety, but there is no objective evidence of panic attacks more than once a week. He has been found on objective examination to have good concrete and abstract thinking, with fair recall, with other faculties of memory being described as good. This objective evidence does not approximate or approach the cognitive fmdings required for a 50 percent rating, namely, difficulty in understanding complex commands; impairment in short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks). By the same token, the veteran's judgment, insight and reliability has been found on objective examination to be good. This too does not equate to impaired judgment or impaired abstract thinking as required for the 50 percent rating under Diagnostic

- 16 


Code 9411. There has never been shown to be objective evidence of disturbances of motivation and mood. Again, the veteran has been found on in the clinical setting to be appropriate with an okay or appropriate mood. Finally, as noted by the 2002 VA examination report, the veteran's good occupational history and long stable marriage, belies any suggestion that he has had difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the symptomatology reported by the veteran and reflected in the record is simply not consistent with that which would allow for the assignment of a 50 percent rating. The veteran's post-traumatic stress disorder symptoms are more reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with a 30 percent rating.

In denying a higher rating, the Board places great weight on the evaluations of the trained psychiatrists who have interviewed the veteran. Although the GAF scores which have been assigned ranging from 55 to 70 are generally consistent with mild to moderate impairment, the Board has placed the greatest emphasis upon the descriptions found in the examination reports themselves, versus the numeric GAF designations. Essentially, the GAF has most often reflected mild impairment, and the objective record has reflected no more than the level of impairment appropriate to a 30 percent disability evaluation under VA Schedule of Ratings. Significantly, there has been assigned no lower GAF scores and there is no indication of behavior or impairment in functioning consistent with lower GAF scores.

In essence, for the reasons stated, the Board fmds that a preponderance of the evidence is against a showing that the veteran's post-traumatic stress disorder warrants an increased rating, but finds that the current 30 percent rating most closely approximates the level of symptomatology reported. The veteran's claim of entitlement to an increased rating for post-traumatic stress disorder is accordingly denied.

The Board has also reviewed the record under the provisions 38 C.F.R. § 3.321. The Board concludes that there is no evidence warranting further action on this

- 17 


question. There is no evidence demonstrating that the service-connected posttraumatic stress disorder would markedly interfere with employment if he were not retired. There is no evidence that the veteran has been hospitalized or has required frequent treatment due to his post-traumatic stress disorder.

Increased Rating for Left Ankle Disability

The veteran seeks an increased evaluation for his service-connected left ankle disorder, characterized as post-traumatic degenerative joint disease of the left ankle with spastic peroneal nerve, rated as 20 percent disabling under pertinent diagnostic codes of the rating schedule. The Board's application of the pertinent governing criteria to the disability at issue does not permit the grant of an increased evaluation on a schedular or extrascheduIar basis.

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004). Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service medical records. 38 C.F.R. §§ 4.2,4.41 (2004). An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned

- 18 


if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2004).

The RO evaluated the veteran's left ankle disability under the hyphenated designation of38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271. Diagnostic Code 5010 provides the rating schedule for traumatic arthritis. Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5271 rates the limitation of motion of the left ankle. The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II. A 20 percent evaluation is warranted for marked limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004). This is the maximum evaluation under this diagnostic code.

However, the Board will also consider all other appropriate Diagnostic Codes in evaluating the veteran's claim. Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, for ankylosis of the ankle, 20 percent rating requires that the joint be ankylosed in plantar flexion less than 30 degrees. A 30 percent rating is warranted where there is ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Malunion of the tibia and fibula is rated 20 percent when there is moderate knee or ankle disability, and it is rated 30 percent when there is marked knee or ankle disability. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints

- 19 


and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2004). The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2004), painful motion is an important factor of disability with any form of arthritis, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995).

The extensive medical documentation on file has been negative for ankylosis of the left ankle which would provide the sole schedular basis for a higher evaluation. Marked limited motion is reported which qualifies the veteran for the 20 percent evaluation which is the maximum schedular evaluation under diagnostic code 5271. The veteran does not have ankylosis which would warrant a higher evaluation under diagnostic code 5270. .By the same token, malunion of the tibia and fibia is not shown so as to warrant an increased rating under Diagnostic Code 5262.

- 20


With respect to functional loss due to pain or other pathology with application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59, the evidentiary record contains a detailed account of the collateral symptomatology experienced by the veteran.

The most recent VA left ankle examination, dated in October 2002, provides objective documentation of the most profound level of disability associated with the veteran's left ankle, including the objective findings that support the complaints of pain. In that examination, it was noted that the veteran could dorsiflex to approximately 10 degrees, and plantar flex to approximately 5 degrees, and that the range of motion of the left ankle was limited by pain but not additionally limited by  weakness, fatigue, lack of endurance, or incoordination. The veteran was noted to limp with an antalgic gait, favoring the left lower extremity. He was wearing a posterior tibial support brace, and arch supports, that the veteran stated he had worn for two years. Significantly, it was stated that there was no defmite ankylosis noted. The veteran was said to be severely limited in his ability to walk and stand due to pain in the left ankle. The veteran stated that functionally, he had to retire because of the pain and swelling in the foot, since he was unable to walk on it. The examination report noted that x-rays were not pending. The diagnosis was degenerative joint disease of the left ankle with spastic peroneal nerve.

The most recent radiology study of the left ankle is dated in March 2001. They disclose the presence of 4 to 5 millimeter osteophytic spurs on the platar surface of the os calsis, and 3 to 4 millimeter spurs at the insertion of the Achilles tendon, with a 4 to 5 millimeter bony exotosis involving the superior margin of the medial cuneiform. The mortise was normal in appearance. There were no fractures or dislocations, and no evidence of degenerative joint disease.

In summary, there is no evidence that the veteran's left ankle is ankylosed or that he has malunion of the tibia and fibula with ankle disability to the required degree, as required for a rating higher than 20 percent under the Diagnostic Codes set forth above. Traumatic arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Here, the veteran's left ankle disability is evaluated on limitation of motion; thus, a separate evaluation for his arthritis is not applicable.

- 21 


38 C.F.R. § 4.14 (2004). The Board notes that the veteran experiences pain on use which limits his functional ability, the effects of pain would not result in a higher rating, as the current 20 percent rating addresses the pain due to limitation of motion. This is the maximum rating for limitation of motion.

The Board has also reviewed the record under the provisions 38 C.F.R. § 3.321. The Board concludes that there is no evidence warranting further action on this question. Other than the veteran's statements, there is no evidence demonstrating that the service-connected left ankle disorder would markedly interfere with employment if he were not retired. There is no evidence that the veteran has been hospitalized or has required frequent treatment due to his left ankle disability.

The preponderance of the evidence is against the claim for an increase in a 20 percent rating for residuals of a fracture of the left ankle. Thus the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a disability evaluation in excess of 30 percent for post-traumatic stress disorder, is denied.

Entitlement to a disability evaluation in excess of 20 percent for service-connected degenerative joint disease of the left ankle with spastic peroneal nerve is denied.

REMAND

In August 2002, the Board granted entitlement to service connection for onychomycosis, claimed as a residual of cold injury to the bilateral feet, but denied entitlement to service connection for any disability other than onychomycosis as a residual of a cold injury of the bilateral feet. The veteran subsequently perfected an appeal of that adverse decision to the Court.

- 22


In March 2003, the appellant and the appellee, the Secretary of Veterans Affairs, filed with the Court a "Joint Motion for Remand." In that motion, the parties asked that the decision of the adverse Board be vacated, and that the matter be remanded to the Board for additional development and readjudication.

By Order issued in the veteran's case before the Court in March 2003, under the authority of 38 U.S.C.A. § 7252(a) (West 2002), the Court granted the Joint Motion and vacated and remanded the Board's decision. A copy of the Joint Motion and the Court's Order granting that motion is included in the claims folder.

The Joint Motion for Remand granted by the Court set forth in detail the requirements for the development and the readjudication of the veteran's claim with respect to the issue of entitlement to service connection for residuals of a cold injury of the bilateral feet other than onychomycosis. Essentially, it was indicated that the veteran should be afforded a VA examination for the purpose of determining whether he has any residuals of frostbite or cold injury in service. More specifically, the examination should pose the question of whether it is at least as likely as not that any foot disorder, including tinea pedis and degenerative changes of the feet, resulted from frostbite or cold injury in service.

Furthermore, the Joint Motion emphasized that the special evidentiary presumptions afforded to combat veterans in 38 U.S.C.A. § 1154(b) (West 2002) should be taken into consideration in the adjudication of the veteran's claim. The Board notes that 38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during. service. See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. Brown, 82 F.3d 389, 39294 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d) (2003).

It must be noted, however, that the presumption afforded under 38 U.S.C.A. § 1154(b) addresses only the question of whether a particular disease or injury

- 23 


occurred in service, that is, what happened then, and does not address the question of either current disability or nexus to service, both of which generally require competent medical evidence. Thus, this provision does not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service. See Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); Libertine v. Brown, supra.

Given that the veteran has not been afforded a VA examination as mandated by the Court in the Joint Motion, the Board finds that he should be provided one prior to the readjudication of the claim for service connection for residuals of cold injury or frostbite to the bilateral feet.

Secondly, at his April 2004, hearing before the Board, the veteran testified that the level of impairment of his bilateral hearing disability had increased. since the time his last VA audiometric examination in October 2002. Given that testimony, the Board finds that providing the veteran with another VA audiometric examination to determine the current level of his hearing acuity would be appropriate in the development of his claim. 38 U.S.C.A. § 5103A (West 2002).

Accordingly, this case is REMANDED for the following:

1. VBA AMC must make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA examination of the feet by an appropriate examiner to ascertain the nature, extent of severity, and etiology of any cold or frost bite residuals of the feet that may be present. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2004), the claims file and a separate copy of this remand

- 24


must be made available to and reviewed by the examiners prior and pursuant to conduction and completion of the examination. The examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether it is likely, unlikely, or at least as likely as not (examiner to choose one) that any current cold exposure or frost bite residuals that may be present are etiologically related to the veteran's military service. A clear rationale for all opinions and a discussion of the facts and medical principles would be of considerable assistance to the Board and should be provided.

2. VBA AMC must make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA audiometric examination to ascertain the current nature and extent of severity of his service-connected bilateral hearing loss. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner should set out his or her findings in detail.

The claims file and a separate copy of this remand must be made available to and reviewed by the examiners prior and pursuant to conduction and completion of the examination. The examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.

- 25 


3. Thereafter, the VBA AMC should review the claims file to ensure that all of the foregoing requested development has been completed. In particular, the VBA AMC should review the requested examination reports and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the VBA AMC should implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

4. After undertaking any development deemed essential in addition to that specified above, the VBA AMC should readjudicate the claims of entitlement to service connection for residuals of cold injury or frost bite to the bilateral feet; entitlement to a disability evaluation in excess of 10 percent for service-connected bilateral hearing loss from January 11, 2001 to September 30, 2002; and entitlement to a disability evaluation in excess of 20 percent for service-connected bilateral hearing loss, subsequent to September 30, 2002. of the benefits requested on appeal are not granted to the veteran's satisfaction, the VBA AMC should issue a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claims currently on appeal. A reasonable period of time for a response should be afforded.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 26


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. 1. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	J.A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

- 27




